      Case 4:20-cv-03621 Document 11 Filed on 11/05/20 in TXSD Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

PDV HOLDING, INC.,                            )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )         Civil Action No. 4:20-cv-03621
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
               Defendant.                     )


                              DEFENDANT PDV HOLDING, INC.’S
                            CERTIFICATE OF INTERESTED PARTIES

       Pursuant to Federal Rule of Civil Procedure 7.1 and this Court’s Order for Conference and

Disclosure of Interested Parties (ECF No. 8), Defendant PDV Holding, Inc. files this certificate of

interested parties. PDV Holding, Inc. certifies that the following persons, firms, partnerships,

corporations, affiliates, parent corporations, or other entities have a financial interest in the

outcome of this litigation. The names of any corporation whose securities are publicly traded are

underlined.

       1.     PDV Holding, Inc.;

       2.     CITGO Holding, Inc.;

       3.     CITGO Petroleum Corporation; and

       4.     The United States of America.

PDV Holding, Inc. is not a parent, subsidiary or other affiliate of a publicly owned corporation.




                                                  -1-
      Case 4:20-cv-03621 Document 11 Filed on 11/05/20 in TXSD Page 2 of 2




Dated: November 5, 2020                        Respectfully submitted,

                                               JONES DAY

                                               /s/ James A. Reeder, Jr.
                                               James A. Reeder, Jr.
                                               Attorney-in-Charge
                                               SDTX Ad ID No. 012381
                                               TX Bar No. 16695010
                                               Email: jareeder@jonesday.com
                                               Elizabeth Scofield
                                               SDTX Ad ID No. 2227083
                                               TX Bar No. 24079555
                                               Email: escofield@jonesday.com
                                               717 Texas, Suite 3300
                                               Houston, TX 77002
                                               Telephone: 832-239-3939
                                               Facsimile: 832-239-3600

                                               George Benson
                                               (admitted pro hac vice)
                                               Email: gbenson@mwe.com
                                               Andrew Roberson
                                               (admitted pro hac vice)
                                               Email: aroberson@mwe.com
                                               MCDERMOTT WILL & EMERY LLP
                                               444 West Lake Street, Suite 4000
                                               Chicago, IL 60606-0029
                                               Telephone: 312-372-2000
                                               Facsimile: 312-984-7700

                                               Counsel for Plaintiff PDV Holding, Inc.


                                 CERTIFICATE OF SERVICE

       This is to certify that on the 5th day of November, 2020, I electronically transmitted the

foregoing document to the Clerk of Court using the ECF system for filing and transmittal of Notice

of Electronic Filing to the ECF registrants.




                                                      /s/ James A. Reeder, Jr.
                                                      James A. Reeder, Jr.
